i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00744-CV

                                           Latshia HAYNES,
                                               Appellant

                                                   v.

                                           Lewis HAYNES,
                                              Appellee

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-13463
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM